Citation Nr: 0911165	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  96-43 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee anterior cruciate ligament (ACL) disability 
(right knee disability).


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to 
September 1995, October 2002 to October 2003, and from June 
2005 to June 2006, in addition to periods of verified and 
unverified active duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2004 and May 2008, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDING OF FACT

The Veteran has had no more than a slight laxity of the 
anterior cruciate ligament of the right knee with minimal 
functional loss due to intermittent pain during the periods 
relevant to this appeal.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
the Veteran's right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.59, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial rating higher than 10 percent 
for his right knee disability arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  It has been held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  In July 2008, a request for 
authorization to obtain treatment records from Dr. Yates was 
sent to the Veteran.  The Veteran did not reply.  The Veteran 
was afforded VA examinations in October 1996 and October 
1997.  Additionally, the Veteran was scheduled for 
examinations in April 2005 and June 2005, but did not attend 
because of work issues and because he was recalled to active 
duty.  The Veteran was scheduled for another VA examination 
in August 2007, but informed the RO he could not attend due 
to other plans.  In October 2007, the AMC was notified that 
the Veteran called and stated he did not appear for the 
examination because he felt the AMC had all of the 
information they needed for the appeal and requested the AMC 
issue a decision based on the documents already available.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher than 10 Percent 
for a Right Knee Disability

Service connection for a right knee disability was 
established by an October 1995 rating decision, at which time 
a 0 percent rating was assigned, effective from October 1995.  
A September 1996 rating decision increased the rating to 10 
percent, effective October 1995.  In November 1996, the 
Veteran was assigned a temporary total rating of 100 percent 
from June 1996 to August 1996, based on surgical treatment of 
his right knee.  The Veteran is requesting an initial rating 
in excess of 10 percent for his right knee disability.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for a higher evaluation arises from the initial rating 
decision, which established service connection for the right 
knee disability and assigned the initial disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of staged ratings 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints, including 
the ability to perform the normal working movements of the 
body with normal excursion, speed, coordination, and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration 
limitation of motion.  38 C.F.R. § 4.40 (2008).  The factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to these considerations: (a) less movement than normal; (b) 
more movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail, as they do not provide information to 
rate the disability.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Veteran is currently receiving a 10 percent rating for 
his right knee disability pursuant to Diagnostic Code 5257, 
which contemplates knee impairment manifested by recurrent 
subluxation or lateral instability.  Under that Code section, 
to receive a rating of 20 percent, the evidence must 
demonstrate moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

The Board has reviewed the competent evidence during the 
rating period in question, and finds that such records do not 
reflect a rating higher than 10 percent under Diagnostic Code 
5257.  

The Veteran was afforded a VA examination in October 1996.  
The Veteran complained of chronic, aching pain in the right 
knee joint which was aggravated by any prolonged weight 
bearing.  He stated he intermittently wore a knee brace, 
usually when doing any type of sports activity or jogging.  
The Veteran reported occasional swelling of the joint and 
felt some weakness, although he has not had instability of 
the joint since his surgery.  Examination revealed tenderness 
to palpation of the medial joint line of the right knee, 
although no abnormality was palpable.  There was slight 
laxity of the anterior cruciate ligament of the right knee 
joint, but no other instability was found.  The Veteran had a 
range of motion of 0 to 120 degrees.  He could squat, but 
with pain in the right knee joint.  The examiner stated the 
Veteran had good muscular development and strength with no 
unilateral muscle mass changes.  X-rays revealed some post-
surgical changes consistent with anterior cruciate ligament 
repair, but were otherwise unremarkable.

The Veteran was afforded an additional VA examination in 
October 1997.  The Veteran reported he could run one or two 
miles, but there was some popping in the right knee joint, 
although there was no swelling, locking, or instability.  The 
Veteran stated he has had some pain in the joint with cold 
exposure.  Examination revealed no swelling or hypertrophy of 
the right knee, and there was full range of motion with no 
complaint of pain.  The examiner reported minimal subpatellar 
crepitus, no instability of the joint, no synovial 
thickening, excellent muscular development and strength, and 
that the Veteran could squat without any complaint of pain.  
The Veteran was diagnosed with a post-operative right knee 
with anterior cruciate ligament repair that was 
intermittently symptomatic.  The examiner stated that 
functional loss was minimal.

Service treatment records were reviewed.  On a post-
deployment report from January 2003, the examiner indicated 
the Veteran had surgery on his knee in 1996, and had 
recurrent pain that resolved when rested.  Additionally, the 
Veteran indicated in May 2003 that he had a history of knee 
trouble and knee surgery.  However, an examination from May 
2003 did not note any lower extremity abnormalities.

VA outpatient records do not indicate any treatment, 
symptoms, or complaints of his right knee disability.

Based on the evidence of record, the Veteran does not 
demonstrate moderate recurrent subluxation or lateral 
instability, and as such, does not meet the requirements for 
an increased rating under Diagnostic Code 5257.

The Board has contemplated whether any other Diagnostic Code 
will permit for an increased rating.  When x-ray findings of 
arthritis are present, and a Veteran's knee disability is 
evaluated under Code 5257, the Veteran may be entitled to a 
separate compensable evaluation under Diagnostic Code 5003, 
if the arthritis results in limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98. 

In the present case, the objective evidence demonstrates no 
presence of arthritis in the right knee.  X-rays taken in 
October 1996 showed post-surgical changes consistent with 
anterior cruciate ligament repair, but were otherwise 
unremarkable.  The Veteran refused another VA examination in 
2007 stating that he felt the AMC had all the information it 
needed for his appeal.  Additionally, in this case, the 
evidence of record does not establish flexion or extension 
limitation to compensable degrees.  A rating of 20 percent is 
warranted under Diagnostic Codes 5260 and 5261 when flexion 
is limited to 30 degrees and extension is limited to 15 
degrees.  The VA examination conducted in October 1996 found 
that the Veteran's range of motion in his right knee was from 
0 to 120 degrees, and was 0 to 140 degrees in October 1997.  
These ranges of motion are not indicative of an increased 
rating under Diagnostic Codes 5260 or 5261.  However, the 
Board will also consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. 
Brown.

In considering additional limitation of function, the Board 
acknowledges the Veteran's complaints of knee pain, popping, 
and feeling of weakness.  These complaints are well 
documented in the Veteran's VA examinations.  As stated 
previously, the VA examiner reported in October 1997 that the 
Veteran was intermittently symptomatic and had minimal 
functional loss.  The Board finds that a 10 percent rating 
adequately reflects the functional limitations the Veteran 
has due to pain and weakness.

The Board has considered the full history of the Veteran's 
service-connected right knee disability.  A rating higher 
than 10 percent is not warranted because the Veteran does not 
have a moderate recurrent subluxation or lateral instability 
of the right knee, and does not experience flexion of the leg 
limited to 30 degrees or extension limited to 15 degrees.  
Such manifestations are not noted in the VA outpatient 
records, the VA examinations reports, or service treatment 
records.  In this case, his symptoms do not approximate the 
requirements necessary to grant an increased rating.  In 
addition, the disorder does not appear to have changed 
significantly during this initial rating period to warrant a 
staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999).

Accordingly, the Veteran does not meet the criteria to 
warrant an initial disability rating higher than 10 percent, 
and his claim must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the Veteran's right knee disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


